STATE OF MICHIGAN

                              COURT OF APPEALS



RITA C. FERGUSON,                                                  UNPUBLISHED
                                                                   March 15, 2018
                 Petitioner-Appellant,

v                                                                  No. 336226
                                                                   Tax Tribunal
TOWNSHIP OF HAMBURG,                                               LC No. 16-003030-TT

                 Defendant-Appellee.


Before: MURRAY, P.J., and CAVANAGH and FORT HOOD, JJ.

PER CURIAM.

       Petitioner1 appeals as of right from a final opinion and judgment of the Tax Tribunal
finding the true cash value (TCV) of the subject parcel of land to be $608,240, the state
equalized value (SEV) to be $304,120, and the taxable value (TV) to be $154,052. We affirm.

                                              I. FACTS

        Petitioner owns a parcel of land within respondent’s borders. A residence having four
apartments sits on the property. In 2013, respondent approved a two-story addition to the
residence, along with a remodel of a portion of the second floor. Following an exterior
inspection of the residence in 2016, respondent increased the TV from $118,258 to $154,052,
and the SEV from $180,330 to $304,120, making the TCV $608,240. Petitioner sought review
from respondent’s Board of Review, which declined to change the valuations. Petitioner
appealed this decision to the Tax Tribunal, asserting that the fair market value of the property
should have been less than $360,660, and that the TV should have been less than $118,258.
Petitioner asserted that the assessor used the “wrong square footage in calculations,” “improper
story height selections in calculations,” “the wrong Square Foot cost pages in calculations,” “the
wrong Square Foot cost pages for adjustments and additions,” and “the wrong depreciation in
calculations.” In support, petitioner submitted, among other exhibits, her own handwritten
calculations regarding the property’s square footage and its ultimate valuation. Following a
hearing, the Tax Tribunal adopted respondent’s calculations, citing the lack of evidentiary
support provided by petitioner. This appeal followed.


1
    Petitioner is proceeding in propria persona.


                                                   -1-
                                          II. ANALYSIS

        Petitioner asserts that the Tax Tribunal adopted a conclusive presumption of validity with
respect to respondent’s calculations, and argues that the tribunal erred by adopting respondent’s
calculations because those calculations were incorrect. We disagree.

         This Court’s review of Tax Tribunal decisions is “limited to determining whether the
tribunal made an error of law or adopted a wrong principle; the factual findings of the tribunal
are final, provided they are supported by competent, material, and substantial evidence on the
whole record.” Comcast Cablevision of Sterling Hts, Inc v Sterling Hts, 218 Mich. App. 8, 11;
553 NW2d 627 (1996). The Tax Tribunal commits an error of law requiring reversal when it
fails “to base a decision on competent, material, and substantial evidence[.] . . .” Meijer, Inc v
Midland, 240 Mich. App. 1, 5; 610 NW2d 242 (2000). “Substantial evidence must be more than a
scintilla of evidence, although it may be substantially less than a preponderance of the evidence.”
Id.

         MCL 211.27a(2) provides, in pertinent part, as follows:

         Except as otherwise provided in subsection (3) [dealing with transfer of
         ownership], for taxes levied in 1995 and for each year after 1995, the taxable
         value of each parcel of property is the lesser of the following:

         (a) The property’s taxable value in the immediately preceding year minus any
         losses, multiplied by the lesser of 1.05 or the inflation rate, plus all additions.

         (b) The property’s current state equalized valuation.

“True cash value is synonymous with fair market value” and the burden rests on petitioner to
establish TCV. Great Lakes Div of Nat’l Steel Corp v Ecorse, 227 Mich. App. 379, 389; 576
NW2d 667 (1998).2

       We first address whether the Tax Tribunal adopted a conclusive presumption of validity.
This Court explained the Tax Tribunal’s role when evaluating a property’s TCV:

         In the Tax Tribunal, a property’s assessed valuation on the tax rolls carries no
         presumption of validity. Further, the Tax Tribunal cannot merely affirm the
         assessment as placed upon the rolls by the assessing authority. For the Tax
         Tribunal to accord presumptive validity to a property’s assessed valuation on the
         tax rolls would conflict with the statutory requirement that proceedings before the
         tribunal are original and independent and . . . de novo. Thus, the tribunal may not
         automatically accept the taxing authority’s assessment because [t]he Tax Tribunal
         has a duty to make its own, independent determination of true cash value. Even
         on the failure of a party’s evidence that a property’s assessed valuation is lower


2
    SEV approximates 50% of the property’s market value


                                                 -2-
       than that on the rolls, the burden of going forward with the evidence may shift to
       the opposing party. But the Tax Tribunal may adopt the assessed valuation on the
       tax rolls as its independent finding of TCV when competent and substantial
       evidence supports doing so. [President Inn Props, LLC v Grand Rapids, 291
Mich. App. 625, 640; 806 NW2d 342 (2011) (citation and quotation marks
       omitted).]

       Here, the Tax Tribunal acknowledged its obligation to reach an independent
determination of true cash value. In rendering its decision, the tribunal made findings of fact,
including that “[p]etitioner did not submit an independent valuation disclosure for her contention
of value,” and that “[p]etitioner’s valuation evidence does not include any interior photographs
or blueprints.” Conversely, respondent’s floor sketch and calculations, the Tax Tribunal
concluded, were based on “exterior measurements/photographs and blueprints.” Additionally,
the Tax Tribunal noted that “[p]etitioner’s handwritten dissection and computation for varied
sections of the dwelling is illegible and inconsistent.” The Tax Tribunal determined that
respondent’s evidence was more reliable, and thus concluded that the TCV, SEV, and TV were
consistent with what respondent had calculated. Where respondent submitted persuasive,
“competent and substantial evidence” in the form of photographs, drawings and blueprints, the
Tax Tribunal properly “adopt[ed] the assessed valuation on the tax rolls as its independent
finding of TCV[.]” President Inn Props, LLC, 291 Mich. App. at 640. Accordingly, the record
does not support petitioner’s allegation that the Tax Tribunal “accord[ed] presumptive validity to
a property’s assessed valuation.” Id.

        Petitioner also argues that the building should have been classified as a town house, and
that had the building been assessed as a town house, its TCV would have been lower, based on
the applicable cost tables. Petitioner provided an excerpt of the State Tax Commission’s
Assessor’s Manual, which provides that town houses “are single-family, attached residences that
may also be referred to as Duplexes, and may include Four-plexes,” and that town houses “will
never have other units above or below.” The floor plans submitted by respondent, however,
show that the residence is comprised of four apartments, with two on the ground floor and two
directly above. Thus, the tribunal correctly determined, on the basis of the record, that the
structure was not a town house. We are not persuaded that the Tax Tribunal committed an error
of law or relied on a wrong legal principle when it reached this conclusion. Id.

        Petitioner also argues that respondent’s calculations were incorrect where respondent (1)
incorrectly assumed, after an exterior inspection, that the renovations on the subject property
were 70% complete, (2) incorrectly calculated the square footage of the property, (3) failed to
consider the effect of termite damage on the residence and the depreciation of the subject
property, and (4) did not consider that the use of the subject property for apartments was a legal
nonconforming use that reduced the value of the parcel. As the Tax Tribunal observed,
petitioner, who bore the burden of establishing the property’s TCV, Great Lakes Div of Nat’l
Steel Corp, 227 Mich. App. at 389, did not provide persuasive evidence to substantiate her
challenges to respondent’s valuation of the subject property.




                                               -3-
        Specifically, petitioner did not provide the results of an interior inspection, an
independent valuation of the parcel, pest inspection documentation, or records supporting her
contention that the use of the property did not conform with existing zoning. 3 Rather, as the Tax
Tribunal noted, petitioner merely recalculated the TCV based on her own unsupported
allegations and her own calculations. Conversely, respondent submitted sketches, exterior
photographs and drawings produced by a licensed architect to support its calculations.
Significantly, the Tax Tribunal stated that pivotal to its analysis was the fact that the subject
property had been substantially remodeled and this provided ample justification for the increase
to the property’s TV. Therefore, petitioner’s contentions regarding the depreciation of the
property are unavailing, where, as the Tax Tribunal correctly recognized, remodeling of the
property, as well as replacements and additions made to the property, certainly impacted its
depreciation and ultimate value. In sum, the Tax Tribunal’s conclusions regarding the value of
the subject property were supported by competent, material evidence, and where it did not
commit a legal error or rely on an incorrect legal principle, we affirm its final opinion and
judgment. Comcast Cablevision of Sterling Hts, Inc, 218 Mich. App. at 11.

       Affirmed.



                                                            /s/ Christopher M. Murray
                                                            /s/ Mark J. Cavanagh
                                                            /s/ Karen M. Fort Hood




3
  Additionally, petitioner did not submit evidence comparing the property’s valuation congruent
with the nonconforming use and the valuation that would result if the property’s use conformed
with the existing zoning. We acknowledge that in support of her brief on appeal, petitioner
includes documentation to substantiate that the use of the property did not conform with existing
zoning. However, we note that this material is not included in the tribunal file, and petitioner
may not enlarge the record on appeal. Sherman v Sea Ray Boats, Inc, 251 Mich. App. 41, 56; 649
NW2d 783 (2002).


                                               -4-